DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to amendments filed on 12/30/2020 and interview on 3/19/2021.  Claims 1, 4-5, 8, 11-12, 15 and 18-19 have been amended.  Claims 2-3, 9-10 and 16-17 has been cancelled.  Claims 1, 4-8, 11-15 and 18-21 are allowed.

The rejection for double patenting presented in the previous office action has been withdrawn in view of the above amendment and terminal disclaimer filed on 3/19/2021.


Examiners Amendments

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ankur Garg Registration # 62,463 on 3/19/2021.

Please cancel claims 2-3, 9-10 and 16-17.

 Please amend claim 1 to recite as follow:
1.  (Currently Amended)	A method of managing virtualized computing resources provided by a public cloud, comprising:
	mapping subscriptions in the public cloud to reservations, wherein each of the reservations is mapped to an entire subscription or to a portion of a subscription, wherein each subscription corresponds to a resource pool, wherein a portion of a subscription corresponds to a subset of the 
allocating the reservations among a plurality of principals;
receiving a request to provision a workload from a user associated with a first principal of the plurality of principals, wherein the workload includes metadata describing constraints of the workload;
generating a deployment plan for the workload based on the metadata therein and the at least one of the reservations, the deployment plan specifying the at least one of the subscriptions, wherein generating the deployment plan comprises:
	selecting the at least one of the reservations from one or more reservations that satisfy the constraints of the workload, wherein the constraints of the workload specify required computing resources, and wherein the at least one of the reservations selected includes constraints on the virtualized computing resources that match the constraints of the workload; and
transmitting a deployment request to the public cloud using the at least one of the subscriptions specified in the deployment plan.

Please amend claim 4 to recite as follow:
4.  (Currently Amended)	The method of claim [[2]] 1, wherein each of the one or more reservations includes a priority level, and wherein generating the deployment plan comprises:
	prioritizing the at least one of the reservations allocated to the first principal based on the priority level of each of the one or more reservations.

Please amend claim 5 to recite as follow:
5.  (Currently Amended)     The method of claim 4, wherein is based on the at least one of the reservations having a highest priority among the one or more reservations.

Please amend claim 8 to recite as follow:
8.  (Currently Amended)	A computer system in communication with a public cloud providing virtualized computing resources, the computer system comprising:

	a memory storing program code, which, when executed on the CPU, causes the computer system to perform a method comprising:
mapping subscriptions in the public cloud to reservations, wherein each of the reservations is mapped to an entire subscription or to a portion of a subscription, wherein each subscription corresponds to a resource pool, wherein a portion of a subscription corresponds to a subset of the resource pool associated with the subscription, wherein at least one of the reservations corresponds to a first portion of at least one of the subscriptions;
allocating the reservations among a plurality of principals;
receiving a request to provision a workload from a user associated with a first principal of the plurality of principals, wherein the workload includes metadata describing constraints of the workload;
generating a deployment plan for the workload based on the metadata therein and the at least one of the reservations, the deployment plan specifying the at least one of the subscriptions, wherein generating the deployment plan comprises:
selecting the at least one of the reservations from one or more reservations that satisfy the constraints of the workload, wherein the constraints of the workload specify required computing resources, and wherein the at least one of the reservations selected includes constraints on the virtualized computing resources that match the constraints of the workload; and
transmitting a deployment request to the public cloud using the at least one of the subscriptions specified in the deployment plan.

Please amend claim 11 to recite as follow:
11.  (Currently Amended)	The computer system of claim [[9]] 8, wherein each of the one or more reservations includes a priority level, and wherein generating the deployment plan comprises:
	prioritizing the at least one of the reservations allocated to the first principal based on the priority level of each of the one or more reservations.

Please amend claim 12 to recite as follow:
12.  (Currently Amended)	The computer system of claim 11, wherein is based on the at least one of the reservations having a highest priority among the one or more reservations.

Please amend claim 15 to recite as follow:
15.  (Currently Amended)	A non-transitory computer readable medium comprising instructions, which when executed in a computer system, cause the computer system to carry out a method of managing virtualized computing resources provided by a public cloud, the method comprising:
mapping subscriptions in the public cloud to reservations, wherein each of the reservations is mapped to an entire subscription or to a portion of a subscription, wherein each subscription corresponds to a resource pool, wherein a portion of a subscription corresponds to a subset of the resource pool associated with the subscription, wherein at least one of the reservations corresponds to a first portion of at least one of the subscriptions;
allocating the reservations among a plurality of principals;
receiving a request to provision a workload from a user associated with a first principal of the plurality of principals, wherein the workload includes metadata describing constraints of the workload;
generating a deployment plan for the workload based on the metadata therein and the at least one of the reservations, the deployment plan specifying the at least one of the subscriptions, wherein generating the deployment plan comprises:
	selecting the at least one of the reservations from one or more reservations that satisfy the constraints of the workload, wherein the constraints of the workload specify required computing resources, and wherein the at least one of the reservations selected includes constraints on the virtualized computing resources that match the constraints of the workload; and
transmitting a deployment request to the public cloud using the at least one of the subscriptions specified in the deployment plan.

Please amend claim 18 to recite as follow:
Currently Amended)	The non-transitory computer readable medium of claim [[16]] 15, wherein each of the one or more reservations includes a priority level, and wherein generating the deployment plan comprises:
	prioritizing the at least one of the reservations allocated to the first principal based on the priority level of each of the one or more reservations.

Please amend claim 19 to recite as follow:
19.  (Currently Amended)	The non-transitory computer readable medium of claim 18, wherein is based on the at least one of the reservations having a highest priority among the one or more reservations.



REASON FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of: 
“mapping subscriptions in the public cloud to reservations, wherein each of the reservations is mapped to an entire subscription or to a portion of a subscription, wherein each subscription corresponds to a resource pool, wherein a portion of a subscription corresponds to a subset of the resource pool associated with the subscription, wherein at least one of the reservations corresponds to a first portion of at least one of the subscriptions;
generating a deployment plan for the workload based on the metadata therein and the at least one of the reservations, the deployment plan specifying the at least one of the subscriptions, wherein generating the deployment plan comprises:
selecting the at least one of the reservations from one or more reservations that satisfy the constraints of the workload, wherein the constraints of the workload specify required computing resources, and wherein the at least one of the reservations selected includes constraints on the 

These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1, 4-8, 11-15 and 18-21 are allowable over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thao Duong whose telephone number is (571)272 - 2350. The examiner can normally be reached on M-F 7:30-5:00. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian J. Gillis can be reached on (571)-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273-8300.
 	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T. D./
Examiner, Art Unit 2446
/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446